Wilde, J.
This is a petition of the assignees of an insolvent debtor, to enter an appeal from the allowance, by the commissioner of insolvency, of the respondent’s claim against the estate of the insolvent. The appeal was not entered at the term of this court next after the expiration of fourteen days from the time of claiming the appeal, as is required by the St. of 1838, c. 163, § 4, and it is very clear that the court has no power to allow the appeal to be entered at any other term. Provisions are made in other cases authorizing courts on petition to allow the entry of appeals, where, by mistake, they had not been entered at the proper term; but there is no such provision in the insolvent laws for the allowance of the entry of an appeal from the allowance by the commissioner of insolvency of a creditor’s claim.
It has been argued for the petitioners, that they are en titled to relief by virtue of the eighteenth section of the *272statute; but we think otherwise. If the petitioners were aggrieved by the decision of the commissioner, their only remedy was by appeal; and that was a convenient and adequate remedy. And they would not have been entitled to relief, we apprehend, under the eighteenth section, although it should appear on the face of the proceedings, that the commissioner had allowed an illegal claim. That section was not intended to apply to cases which were otherwise specially provided for in the fourth section. Davis v. Newton, 6 Met. 537, 543. That section gives this court chancery jurisdiction, but not in cases where a party has a complete and adequate remedy at law. In the case of Savage v. Gulliver, 4 Mass. 171, and in sundry other cases, it was decided, that a writ of error does not lie on a judgment of an inferior court, where the party aggrieved has a right of appeal to a superior court. And this case would depend on similar principles, if the proceedings of the commissioner had been irregular and illegal. It is not necessary, however, to decide this point, for it is quite clear that the commissioner acted within his jurisdiction. He had a right, and was bound, to allow all claims of creditors, which in his opinion were proved; and it does not appear, nor is it suggested, that any question of law was involved in the allowance of the respondent’s claim.

Petition dismissed.